         CASE 0:20-cv-02503-MJD-LIB Doc. 38 Filed 12/28/20 Page 1 of 1


                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



AARYANA MALCOLM, et al,                         STATEMENT OF NO REDACTION
                         Petitioners,
v.                                               Case Number: 20-cv-02503-MJD-LIB
M. STARR, et al.,
                         Respondents.




       The Respondents, by and through Erica H. MacDonald, United States Attorney for

the District of Minnesota, and Erin M. Secord, Assistant U.S. Attorney, hereby notifies the

Court pursuant to D. Minn. LR 5.6 that it is impracticable to e-file redacted versions of

Exhibits 1-14 under 18 U.S.C. § 4246, filed under seal on CM/ECF as Docket No. 37,

because of the voluminous personal health information discussed throughout the exhibits.

Exhibits 1-14 were filed under seal pursuant D. Minn. LR 5.6(e).

Dated: December 28, 2020                         ERICA H. MacDONALD
                                                 United States Attorney

                                                s/ Erin M. Secord

                                                BY: ERIN M. SECORD
                                                Assistant U.S. Attorney
                                                Attorney ID No. 0391789
                                                Email: erin.secord@usdoj.gov
                                                 600 U.S. Courthouse
                                                 300 South Fourth Street
                                                 Minneapolis, MN 55415
                                                 612-664-5600
